DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “adjacent two” in claim 1 (line 7) is a relative term which renders the claim indefinite.  The term “adjacent” is not defined by the claim, the specification does not provide a 
The commonly accepted definition of “adjacent” is “lying near, close” (e.g., see Random House dictionary, Dictionary.com).
It would be unclear to one having ordinary skill in the art precisely how “near” or “close” the corresponding elements must be before they would be considered “adjacent,” as instantly claimed.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (TW M502895) in view of Cong et al (US 2010/0254743 A1).

Please note: And English language translation of the Pan (TW M502895) document has previously been provided.

Pan discloses a touchpad assembly, for used in a housing [e.g., Fig. 1: 110] of an electronic device [e.g., Fig. 1: 100], the touchpad assembly comprising: 
a touchpad [e.g., Fig. 2: 120, 130, 150], disposed in the housing and comprising a touch bump [e.g., Fig. 2: 130, 152, 154]; and 
a slider [e.g., Fig. 2: 140], comprising 
a base [e.g., Fig. 2: 142] and 
a top abutment surface [e.g., Fig. 2: 142a], and 
slidably disposed in the housing (e.g., see Fig. 3: D1), 
causing the touch bump to be correspondingly positioned on any portion of the top abutment surface to generate a touch stroke (e.g., see Fig. 5; Paragraphs 1, 4, 36, 42), 
wherein the top abutment surface is arranged on an upper surface [e.g., Fig. 5: surface of 142] of the base, and 
there is a height difference between adjacent two portions [e.g., Fig. 2: 1st wide, right-side portion of 142a, 2nd narrow, left-side portion of 142a] of the top abutment surface, 
and heights of the adjacent two portions of the top abutment surface decrease [e.g., Fig. 2: from wide to narrow portions of 142a] from one side [e.g., Fig. 2: top side of 142] to another side [e.g., Fig. 2: bottom side of 142] of the base, causing the touch stroke to increase (e.g., see Figs. 3, 4; Paragraphs 1, 4, 36, 42).

Pan does not appear to expressly disclose a plurality of top abutment surfaces, as instantly claimed.
However, Cong discloses a slider [e.g., Fig. 4: 34], comprising 
a base [e.g., Fig. 4: 344] and 
e.g., Fig. 4: 3411, 3413], and 
slidably disposed in a housing [e.g., Fig. 1: 13], 
causing a touch bump [e.g., Fig. 4: 33] to be correspondingly positioned on any of the top abutment surfaces to generate a touch stroke [e.g., Paragraph 4: key press data], 
wherein the top abutment surfaces are arranged on an upper surface of the base (e.g., see Fig. 4), and 
there is a height difference between adjacent two [e.g., Fig. 4: 1st wide abutment surface 3413, 2nd narrow abutment surface 3411] of the top abutment surfaces, 
and heights of the plurality of top abutment surfaces decrease step by step [e.g., Fig. 4: from the 1st wide abutment surface 3413 step to the 2nd narrow abutment surface 3411 step] from one side [e.g., Fig. 4: top side of 344] to another side [e.g., Fig. 4: bottom side of 344] of the base, causing the touch stroke to increase (e.g., see Figs. 4-6; Paragraphs 12-21).

Pan and Cong are analogous art, because they are from the shared inventive field of position adjustable user interface devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use Cong’s top abutment surfaces to form Pan’s top abutment surface, so as to provide stable, changeable elevations for the assembly. 

It would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Cong’s stepped surface slope for Pan’s smooth surface slope would have yielded predictable results to one of ordinary skill in the art at the time of filing.


Regarding claim 2, Pan discloses the height difference ranges from 0.05 to 0.3 mm (e.g., see Paragraph 40).

Regarding claim 3, Pan discloses a height difference between a highest one and a lowest one of the top abutment surface portions is 0.5 mm (e.g., see Paragraph 40).

Response to Arguments
Applicant's arguments filed on 10 January 2021 have been fully considered but they are not persuasive.

The Applicant contends, “The details are shown in Fig. 4 (shown below), with symbols to help explain, adjacent two of the top abutment surfaces 22 are, for example, top abutment surface 22a and top abutment surface 22b, top abutment surface 22b and top abutment surface 22c ... etc. And there is a height difference between every adjacent two of the top abutment surface, such as the distance d between the top abutment surface 22a and top abutment surface 22b. Therefore, the amended claim 1 is clear” (see Page 6 of the Response filed on 10 January 2021). However, the Office respectfully disagrees.

The term “adjacent two” in claim 1 (line 7) is a relative term which renders the claim indefinite.  The term “adjacent” is not defined by the claim, the specification does not provide a 
The term “adjacent” here is purely subjective.
The commonly accepted definition of “adjacent” is “lying near, close” (e.g., see Random House dictionary, Dictionary.com).
It would be unclear to one having ordinary skill in the art precisely how “near” or “close” the corresponding elements must be before they would be considered “adjacent,” as instantly claimed.

The Applicant contends, “Pan fails to disclose ‘a slider, comprising a base and a plurality of top abutment surfaces, and slidably disposed in the housing, causing the touch bump to be correspondingly positioned on any of the top abutment surfaces to generate a touch stroke’ and ‘there is a height difference between adjacent two of the top abutment surfaces and heights of the plurality of top abutment surfaces decrease step by step from one side to another side of the base, causing the touch stroke to increase’ ” (see Page 9 of the Response filed on 10 January 2021). However, the Office respectfully disagrees.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Pan discloses a slider [e.g., Fig. 2: 140], comprising 
e.g., Fig. 2: 142] and 
a top abutment surface [e.g., Fig. 2: 142a], and 
slidably disposed in the housing [e.g., Fig. 1: 110] (e.g., see Fig. 3: D1), 
causing the touch bump [e.g., Fig. 2: 130, 152, 154] to be correspondingly positioned on any portion of the top abutment surface to generate a touch stroke (e.g., see Fig. 5; Paragraphs 1, 4, 36, 42), 
wherein the top abutment surface is arranged on an upper surface [e.g., Fig. 5: surface of 142] of the base, and 
there is a height difference between adjacent two portions [e.g., Fig. 2: 1st wide, right-side portion of 142a, 2nd narrow, left-side portion of 142a] of the top abutment surface, 
and heights of the adjacent two portions of the top abutment surface decrease [e.g., Fig. 2: from wide to narrow portions of 142a] from one side [e.g., Fig. 2: top side of 142] to another side [e.g., Fig. 2: bottom side of 142] of the base, causing the touch stroke to increase (e.g., see Figs. 3, 4; Paragraphs 1, 4, 36, 42).

Pan does not appear to expressly disclose a plurality of top abutment surfaces, as instantly claimed.

The Applicant contends, “Cong fails to disclose ‘a slider, comprising a base and a plurality of top abutment surfaces, and slidably disposed in the housing, causing the touch bump to be correspondingly positioned on any of the top abutment surfaces to generate a touch stroke’ and ‘there is a height difference between adjacent two of the top abutment surfaces and heights of the plurality of top abutment surfaces decrease step by step from one side to another side of the base, causing the touch stroke to increase’ ” (see Page 11 of the Response filed on 10 January 2021). However, the Office respectfully disagrees.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Cong discloses a slider [e.g., Fig. 4: 34], comprising 
a base [e.g., Fig. 4: 344] and 
a plurality of top abutment surfaces [e.g., Fig. 4: 3411, 3413], and 
slidably disposed in a housing [e.g., Fig. 1: 13], 
causing a touch bump [e.g., Fig. 4: 33] to be correspondingly positioned on any of the top abutment surfaces to generate a touch stroke [e.g., Paragraph 4: key press data], 
wherein the top abutment surfaces are arranged on an upper surface of the base (e.g., see Fig. 4), and 
there is a height difference between adjacent two [e.g., Fig. 4: 1st wide abutment surface 3413, 2nd narrow abutment surface 3411] of the top abutment surfaces, 
and heights of the plurality of top abutment surfaces decrease step by step [e.g., Fig. 4: from the 1st wide abutment surface 3413 step to the 2nd narrow abutment surface 3411 step] from one side [e.g., Fig. 4: top side of 344] to another side [e.g., Fig. 4: bottom side of 344] of the base, causing the touch stroke to increase (e.g., see Figs. 4-6; Paragraphs 12-21).

Pan and Cong are analogous art, because they are from the shared inventive field of position adjustable user interface devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use Cong’s top abutment surfaces to form Pan’s top abutment surface, so as to provide stable, changeable elevations for the assembly. 

It would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Cong’s stepped surface slope for Pan’s smooth surface slope would have yielded predictable results to one of ordinary skill in the art at the time of filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Applicant's arguments with respect to claims 1-3 have been considered but are moot in view of any new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
6 April 2021